Lacey, J. This is the same case that was in this court in July, 1883, and reported in 14 Ill. App. 191. There was, as we stated in our former opinion, an agreement between appellant and Woodruff and his wife, that the ward should be kept by his mother and Woodruff for the use of the land and lot, and that agreement no doubt terminated when the ward’s interest in the land was sold to Stewart. The charge of $256.06 August 11, 1869, made by Stewart to Woodruff on account of the ward was, no doubt, as Stewart’s evidence shows, made to balance the rent which was given to Woodruff for the keeping of the ward. This case had been litigated for some time before it was here on a former appeal and appellees made no claim for rent for land to date of the sale in July, 1867. We virtually passed on that item, then holding that the above charge of $252.06 Avas, no doubt, intended to offset such rent which appellant should have received and in law did receive, but Avhich was allowed to Woodruff and wife for the keeping of the ward. We are satisfied that charge fully satisfied the item now charged to appellant, being the master’s estimate of $311.50, July 29,1867. When the case was formerly here that charge, was not allowed, i. e., the $252.06, but now it should be in full satisfaction of the new charge of $311.50 for rent, with all interest computed on it. The order of the court below is, therefore, reversed, and the cause remanded to that court with instructions to the court to strike out the account of $311.50 charged against appellant and all accrued interest charged thereon by the master, and disallow to appellant the above itein of $252.06, the one being intended to offset the other. We see no other error in the record. Order reversed and cause remanded with directions. Reversed and remanded with directions.